DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prelim. Amdt./Amendment
Receipt is acknowledged of the Preliminary Amendment filed on May 08, 2020.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Goldberg et al. (US 8929931) teaches a method of installing wireless network, Jalali (US 9784816), Herrala et al. (US 8611321), Emigh et al. (US 7330112) and Puzanov et al. (US 9872151) teach the system of tracking and location.
However, none of prior art teaches a wireless network installation system comprising a network of wireless tags installed at respective locations in a physical premises environment comprising an asset type of wireless tag, an infrastructure type of wireless tag, and an interface map file loadable in a memory of a computing device and displayable by a client application executable on the computing device, wherein, when displayed by the client application on the computing device, the interface map comprises a graphical representation of the designated space in the physical premises environment and a graphical representation of the infrastructure type of wireless tag at a location in the graphical representation of the designated space that is correlated with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/Primary Examiner, Art Unit 2887